Proceeding pursuant to CPLR article 78 (transferred to this *1182Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner was found guilty of violating various prison disciplinary rules as charged in two misbehavior reports. As is relevant here, the first misbehavior report charged petitioner with threatening to stab a correction officer in the face. The second misbehavior report stemmed from petitioner blocking the view into his cell with a towel and refusing to exit the cell to permit a search, and charged him with obstructing the view into his cell, refusing to obey a direct order and to comply with cell search procedures, and committing a facility movement violation. The determination of guilt was affirmed upon administrative appeal, and petitioner thereafter commenced this CPLR article 78 proceeding.
We confirm. To the extent that petitioner gives a different account of the incidents in question and challenges the sufficiency of the evidence supporting the determination, our review of the record discloses that the misbehavior reports and testimony presented at the hearing provided substantial evidence to support the determination of guilt (see Matter of Steward v Fischer, 95 AD3d 1523, 1524 [2012]; Matter of Webb v Leclaire, 52 AD3d 1131, 1132-1133 [2008]). Contrary to petitioner’s further contention, he was properly removed from the hearing after engaging in “disruptive, argumentative and antagonistic behavior” despite being warned to stop (Matter of Applewhite v Goord, 49 AD3d 1046, 1047 [2008]; see Matter of Amaker v Bezio, 98 AD3d 1146, 1147 [2012]). His remaining claims, to the extent they are preserved for our review, have been considered and rejected.
Peters, P.J., Stein, McCarthy and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.